Name: 81/1071/EEC: Council Decision of 21 December 1981 on the conclusion of the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA), concerning aid to refugees in the countries of the Near East
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-31

 Avis juridique important|31981D107181/1071/EEC: Council Decision of 21 December 1981 on the conclusion of the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA), concerning aid to refugees in the countries of the Near East Official Journal L 392 , 31/12/1981 P. 0003++++COUNCIL DECISION OF 21 DECEMBER 1981 ON THE CONCLUSION OF THE CONVENTION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE UNITED NATIONS RELIEF AND WORKS AGENCY FOR PALESTINE REFUGEES ( UNRWA ) , CONCERNING AID TO REFUGEES IN THE COUNTRIES OF THE NEAR EAST ( 81/1071/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , WHEREAS THE COMMUNITY WISHES TO CONTINUE ITS PROGRAMME OF AID TO PALESTINE REFUGEES IN THE NEAR EAST ; WHEREAS THE CONVENTION ( 2 ) , APPROVED ON 21 APRIL 1980 AND CONCLUDED WITH THE UNITED NATIONS RELIEF AND WORKS AGENCY FOR PALESTINE REFUGEES ( UNRWA ) CONCERNING AID TO REFUGEES IN THE COUNTRIES OF THE NEAR EAST , EXPIRED ON 31 DECEMBER 1980 ; WHEREAS A NEW CONVENTION , PROVIDING FOR CONTRIBUTIONS IN KIND AND IN CASH OVER A PERIOD OF THREE YEARS , SHOULD BE CONCLUDED WITH UNRWA SO THAT THE COMMUNITY'S AID CAN CONTINUE TO BE PROVIDED AS PART OF A COMPREHENSIVE OPERATION OFFERING A MEASURE OF CONTINUITY ; WHEREAS ARTICLE 43 OF THE TREATY DOES NOT PROVIDE SUFFICIENT ENABLING POWERS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE CONVENTION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE UNITED NATIONS RELIEF AND WORKS AGENCY FOR PALESTINE REFUGEES ( UNRWA ) CONCERNING AID TO REFUGEES IN THE COUNTRIES OF THE NEAR EAST IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE CONVENTION IS ATTACHED TO THIS DECISION . ARTICLE 2 QUESTIONS RELATING TO THE APPLICATION OF THE CONVENTION SHALL BE EXAMINED BY THE COMMISSION TOGETHER WITH UNRWA . ARTICLE 3 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE CONVENTION IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 21 DECEMBER 1981 . FOR THE COUNCIL THE PRESIDENT N . RIDLEY ( 1 ) OPINION DELIVERED ON 18 DECEMBER 1981 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ) . ( 2 ) OJ NO L 108 , 26 . 4 . 1980 , P . 56 .